Citation Nr: 1020081	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  00-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic neck and shoulder pain secondary to cervical 
strain, prior to January 12, 2005, and a rating in excess of 
20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to May 
1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 1998 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which, in pertinent part granted service 
connection for chronic neck and shoulder pain secondary to 
cervical strain, and denied service connection for a right 
knee disability.  In February 2001, a 10 percent rating was 
assigned to the cervical spine disability effective from May 
17, 1998.

During the pendency of the appeal, in August 2009, the RO 
assigned a 20 percent rating to the cervical spine 
disability, effective from January 12, 2005.  Since the RO 
did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board, and 
the issues before the Board are as listed on the title page.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In November 2003, February 2006, and October 2007, the Board 
remanded the matters on appeal for additional development.  
The Board finds that the remand order has been substantially 
complied with and the appeal is ready for review.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998)

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.

According to the 2009 VA examination of the spine, the 
Veteran experiences bowel and bladder impairment.  Because 
the VA examination report suggests increased impairment 
potentially attributable to the Veteran's service-connected 
lumbar spine disability that matter is referred to the RO for 
any action deemed appropriate.


FINDINGS OF FACT

1.  Evidence of record demonstrates that the Veteran's 
preexisting right knee disability was not aggravated beyond 
its natural progression during active duty.

2.  Prior to October 5, 2000, the Veteran's chronic neck and 
shoulder pain secondary to cervical strain was manifested by 
pain and mild limitation of motion of the cervical spine. 

3.  Currently, the Veteran's chronic neck and shoulder pain 
secondary to cervical strain is productive of forward flexion 
of the cervical spine to 25 degrees, with no evidence of 
incapacitating episodes of intervertebral disc syndrome 
lasting at least four weeks in the previous year. 

4.  Effective September 26, 2003, radiculopathy of the left 
upper extremity associated with the chronic neck and shoulder 
pain secondary to cervical strain has been manifested by no 
more than mild impairment throughout the appeal period. 

5.  Effective September 26, 2003, radiculopathy of the right 
upper extremity associated with the chronic neck and shoulder 
pain secondary to cervical strain has been manifested by no 
more than mild impairment throughout the appeal period. 






CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306(a) (2009).

2.  Prior to October 5, 2000, the schedular criteria for 
assignment of a rating in excess of 10 percent for the 
Veteran's service-connected chronic neck and shoulder pain 
secondary to cervical strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003); & Diagnostic Codes 5237, 5243 (2009).  

3.  Currently, the schedular criteria for assignment of a 
rating in excess of 20 percent for the Veteran's service 
connected chronic neck and shoulder pain secondary to 
cervical strain have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (prior to September 26, 2003); & 
Diagnostic Codes 5237, 5243 (2009).  

4.  Effective September 26, 2003, the criteria for a 10 
percent rating for neuropathy (radiculopathy) of the left 
upper extremity associated with the chronic neck and shoulder 
pain secondary to cervical strain are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2009). 

5.  Effective September 26, 2003, the criteria for a 10 
percent rating for neuropathy (radiculopathy) of the right 
upper extremity associated with the chronic neck and shoulder 
pain secondary to cervical strain are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); see also Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) [holding that the presumption of aggravation 
created by Section 3.306 applies only where there is an 
increase in severity during service]; Akins, 1 Vet. App. at 
232.  Significantly, temporary flare-ups, even in service, 
are not sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to its 
symptomatology, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 
(1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system, to include disabilities of the spine.  
At the time the Veteran filed her May 1998 service connection 
claim, the following relevant provisions relating to 
musculoskeletal disabilities were in effect:  Under 
Diagnostic Code 5290, a rating of 10 percent is warranted for 
slight limitation of motion of the cervical spine and a 20 
percent rating may be assigned for moderate limitation of 
motion of the cervical spine and a 30 percent rating may be 
assigned for severe limitation of motion of the cervical 
spine. 38 C.F.R. Part 4, Diagnostic Code 5290.  Under 
Diagnostic Code 5293, when disability from intervertebral 
disc syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted. A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

During the pendency of the Veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003. See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date. As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

From September 26, 2003, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation requires evidence of forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation requires 
evidence of forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour, 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 30 percent evaluation requires evidence of forward flexion 
of the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2009).  Note (1) provides that any associated objective 
neurologic abnormalities should be evaluated separately under 
an appropriate diagnostic code. Id

For the period beginning on September 23, 2002, under 
Diagnostic Code 5243 (2009), a 10 percent evaluation is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.

When evaluated on the basis of chronic manifestations, 
orthopedic disabilities should be evaluated using the 
criteria for the most appropriate diagnostic code or codes, 
and neurologic disabilities should be evaluated separately 
using the criteria for the most appropriate neurological 
diagnostic code or codes. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the function loss with respect to all of these elements.  
In evaluation disabilities of the musculoskeletal system, it 
is necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

Service connection

The Veteran seeks service connection for her right knee 
disability on the basis of aggravation.  Specifically, she 
claims that a pre-service right knee disability was 
aggravated during service.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a right knee disability.  
The Board finds that the Veteran's right knee disability 
preexisted service, as the January 1989 enlistment 
examination showed "history of right knee surgery in 1976, 
asymptomatic."  Thus, the Veteran was not entitled to the 
presumption of soundness at the time she entered service in 
August 1989.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

As such, the Board must next determine whether the Veteran's 
knee disability increased in severity during service, and if 
so, whether the increase in severity was beyond its natural 
progression.  In this regard, the Board finds that the 
evidence does not show that the Veteran's preexisting right 
knee disability permanently increased in severity in service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  It merely shows that 
the Veteran experienced temporary or intermittent flare-ups 
during service.  As noted above, temporary or intermittent 
flare-ups are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened. See Hunt, supra.

Service medical records show that upon January 1989 
enlistment examination, the Veteran reported having a history 
of right knee surgery in 1976.  The examining physician noted 
that the right knee was asymptomatic.  A January 1989 
orthopedic consultation report indicates that range of motion 
of the right knee was normal.  X-ray examination was normal.  
The diagnosis was history of a right knee injury in a 
motorcycle accident treated with surgical repair, stable 
right knee asymptomatic.  Service records show that the 
Veteran sought treatment for pain in the legs in August 1989, 
October 1989, and May 1990.  The assessment was shin splints. 
In July 1995, the Veteran sought treatment for right knee 
pain.  Examination revealed full range of motion of the 
knees.  There was crepitus.  The assessment was 
patellofemoral syndrome of bilateral knees.  An August 1995 
x-ray examination of the knees was normal.  A January 1998 
medical board report indicates that the Veteran had pain with 
flexion and extension of the right knee.  Physical 
examination revealed no significant abnormalities.  There was 
no diagnosis pertinent to the knee. 

Since service, VA treatment reports indicate complaints of 
pain on three instances in September 2004, November 2004, and 
April 2005.  VA treatment reports and private treatment 
reports are otherwise negative for complaints, symptoms, or 
diagnoses relating to knee pain. 

Significantly, the Veteran had had two VA examinations 
regarding her right knee pain.  According to a July 1998 VA 
examination report, the right knee revealed a well-healed 
surgical incisional scars over the medial and lateral aspects 
of the patella.  No swelling or effusions were noted at that 
time.  There was slight tenderness noted over the medial 
aspect of the patella and medial joint line.  Flexion beyond 
120 degrees was noted to be painful and limited to 130 
degrees; extension was complete to 0 degrees.  No instability 
was noted and a mild limp was noted with ambulation.  She was 
noted to favor the right knee and deep knee bends could not 
be performed normally.  Functional loss due to right knee 
pain was moderate.  The diagnosis at that time was 
postoperative right knee with possible early degenerative 
joint disease with normal x-rays. 

According to the February 2009 VA examination, the Veteran 
complained of pain, giving way, instability, stiffness, 
weakness, incoordination, and decreased speed of joint motion 
of her right knee.  The Veteran also reported use of a cane, 
brace, and walker.  Upon examination, the Veteran had an 
antalgic gait.  Right knee flexion was to 30 degrees and 
extension was normal to zero degrees.  There was no objective 
evidence of pain following repetitive motion or additional 
limitations after three repetitive motions.  X-ray results 
showed no definite acute fracture and no dislocation.  

The examiner reported a 5-6 millimeter ovoid fairly well 
defined ossific density projecting over the anterior aspect 
of the tibial, which could represent degenerative change 
and/or the sequela of old trauma.  The examiner also noted a 
tiny osteophyte involving the lateral tibial spine and a 
small suprapatellar effusion.  At that time, the VA examiner 
noted that she could only resort to mere speculation as to 
whether the Veteran's service increased the severity of the 
right knee and regarding whether the right knee condition was 
beyond the natural progression of the disease.  According to 
the June 2009 addendum, the examiner noted that activities in 
service aggravated the Veteran's knee condition.  The 
examiner further reported that it is at least as likely as 
not that the right knee disability increased in severity, but 
that it is less likely as not that such increase in severity 
is beyond the natural progression of the disease.  Thus, the 
Board finds that the evidence establishes that the Veteran's 
preexisting a right knee injury was not aggravated beyond its 
natural progression during active duty.

There is no question that the Veteran was evaluated for right 
knee pain during service and placed on physical profile in 
1989 and 1990 as a result of chronic bilateral leg pain.  
However, it appears that this was a preventative measure to 
assure that her condition did not worsen.  The Board notes 
that in August 1995, a diagnosis of patellofemoral pain 
syndrome was noted as pain and tenderness were symptoms 
reported by the Veteran.  However, x-rays taken in 1989 and 
1995 note that the bones, joints, and soft tissues are 
normal, and no fracture or dislocation is seen.  Further, 
upon examination in September 1996, aside from a 5 inch 
longitudinal scar; no abnormality, defect or diagnosis of her 
right knee was noted.  A subsequent October 1997 report of 
medical examination indicates that clinical evaluation of the 
lower extremities is normal and a right knee disability was 
not listed in the diagnosis section of the 1998 medical 
evaluation for medical board proceedings.  Therefore, these 
entries do not establish a permanent increase in disability 
or that such treatment was reflective of more than temporary 
or intermittent flare-ups.

As stated previously, although the profile is evidence to be 
considered, in and of itself, it is not indicative of 
aggravation beyond the natural progress of the disease.  
Significantly, clinical evaluation of the lower extremities 
just prior to separation was normal.  A finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee 
disability, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


Increased rating

The Veteran claims that an increased rating for her service-
connected cervical spine disability is warranted.  According 
to a July 1998 rating decision, the RO granted service 
connection for a cervical spine disability rated as 
noncompensable.  The Veteran submitted a notice of 
disagreement seeking an increased rating for her service-
connected cervical spine disability.  A February 2001 
statement of the case granted a 10 percent disability rating 
effective May 17, 1998.  As previously noted, in August 2009, 
the RO assigned a 20 percent rating to the cervical spine 
disability, effective from January 12, 2005.

Service treatment records reflect that in 1991, the Veteran 
sustained an injury to her cervical spine when her vehicle 
was rear-ended in a motor vehicle accident.  Service 
treatment records also reflect a diagnosis of chronic neck 
and shoulder pain secondary to cervical strain.  See Medical 
Evaluation Board Proceedings dated February 1998.

Prior to October 5, 2000, an evaluation under Diagnostic Code 
5290 does not provide for a disability rating in excess of 10 
percent.  Specifically, a 20 percent rating is not warranted.  
Although examination findings reflect limitation of motion 
with pain, such findings do not constitute moderate 
limitation of motion under the rating criteria.  Of note, the 
July 1998 VA examination reflects that the Veteran had full 
range of forward flexion, backward extension, and lateral 
movements with slight pain in the trapezius areas with 
movement of the cervical spine, especially with lateral 
movements.  It was further noted that functional loss due to 
pain was mild.  There was no guarding or tenderness.  

During this time period, the Veteran's spine disability also 
does not provide for a rating in excess of 10 percent under 
the criteria for intervertebral disc syndrome.  There is no 
indication that the Veteran had intervertebral disc syndrome 
that was moderate, with recurring attacks.

As of October 5, 2000, the Board finds that a 20 percent 
rating, and no higher, is warranted for the Veteran's 
cervical spine disability.  According to the October 2000 VA 
examination, the range of motion for the head was reported as 
external rotation to 30 degrees, rotation to 30 degrees, 
flexion to 30 degrees, and lateral bending to 20 degrees.  CT 
of the cervical spine was normal.  The examiner diagnosed 
bilateral C6-C7 radiculopathy more on the left, but no other 
diagnosis regarding the cervical spine was noted at that 
time.  In the Board's opinion, the range of motion findings 
more nearly approximate the criteria for moderate limitation 
of cervical spine motion under DC 5290.  38 C.F.R. § 4.7.

An evaluation under Diagnostic Code 5290, prior to September 
26, 2003, does not provide for a disability rating in excess 
of 20 percent.  The range of motion demonstrated has not been 
shown to be severe.

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 20 percent is also not warranted.  The Veteran underwent 
another VA examination in January 2005.  At that time, she 
reported experiencing constant pain in her neck with flare 
ups 2-3 times a week and associated with headaches and pain 
radiating to both shoulders.  Examination of the cervical 
spine revealed 25 degrees of flexion, extension to 30 
degrees, right lateral rotation to 50 degrees, left lateral 
rotation to 70 degrees, right and left lateral bending to 20 
degrees.  This was repeated with essentially the same 
findings.  No tenderness or spasm of the cervical spine was 
present.  There were no objective findings of fatigability, 
weakness, lack of endurance, or incoordination of the 
cervical spine.  No fixed deformities of the neck were 
present.  A January 2005 x-ray of the cervical spine revealed 
minimal marginal spurring and disc space narrowing at C5-6 
level.

The Veteran underwent a VA examination in February 2009.  She 
reported experiencing severe, constant, daily pain.  No 
flare-ups of spinal conditions were noted.  Upon examination, 
flexion was to 30 degrees, extension to 20 degrees, left 
lateral flexion to 30 degrees, left lateral rotation to 20 
degrees, right lateral flexion and right lateral rotation 
were to 30 degrees.  There was objective evidence of pain on 
active range of motion.  There was no objective evidence of 
pain following repetitive motion.  According to an imaging 
study of the cervical spine, mild degenerative spondylosis 
was suggested, but there was no evidence of fracture, 
subluxation, or significant interval change.  

Taking into consideration the objective findings of the 
examinations, a 30 percent disability rating is not 
warranted.  Range of motion testing does not reflect severe 
limitation of motion or forward flexion of the cervical spine 
15 degrees or less, and there have been no findings of 
ankylosis.  As such, based on these objective findings, the 
Veteran's disability does not meet the criteria for a 30 
percent disability rating.

With regard to rating the Veteran's spine disability under 
the criteria for intervertebral disc syndrome, in effect 
until September 22, 2002, this does not provide for a rating 
in excess of 20 percent.  Specifically, there is no 
indication that the Veteran has had severe or recurring 
attacks with intermittent relief.  Further, the February 2009 
VA examiner noted that the Veteran's cervical strain was mild 
without pronounced persistent symptoms or neuropathy and that 
it is less likely as not that the Veteran's service connected 
cervical strain is compatible with sciatica.

With regard to the criteria in effect from September 23, 
2002, for intervertebral disc syndrome, the examination 
reports do not reflect reports of incapacitating episodes 
having a total duration of at least four weeks.  Thus, a 
rating in excess of 20 percent under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
is not warranted.

Applicable to the new regulations, the Board has also 
considered whether this case presents other evidence that 
would support a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted above, there was slight pain in the trapezius areas 
with movement of the cervical spine, especially with lateral 
movements on the October 2000 examination.  The January 2005 
VA examination report also reflects that the Veteran reported 
experiencing constant pain in her neck with flare ups 2-3 
times a week and associated with headaches.  The February 
2009 VA examiner noted that there was no objective evidence 
of pain following repetitive motion.  However, the examiner 
was unable to test to determine if there were additional 
limitations after three repetitions of range of motion.  
Although there was some pain and reported flare-ups, an 
increased rating under DeLuca is not warranted.  Any 
functional loss due to pain is adequately covered by the 
current 20 percent rating.  The Veteran has not identified 
any functional limitation which would warrant a higher rating 
under any applicable rating criteria.  Thus, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they 
do not provide a basis for the assignment of a higher rating 
under these circumstances.  The Board is required to consider 
the effect of pain when making a rating determination, and 
has done so in this case, but the Rating Schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  Thus, a higher rating cannot 
be assigned in this regard.  See DeLuca, supra; Johnson v. 
Brown, 9 Vet. App. 7 (1997).  

However, the Board notes that the revised schedule provides 
for a separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243, Note (1).  
In this case, the medical evidence of record does show 
associated mild neurological impairment of the left and right 
upper extremities.  

Regarding the upper extremities, the Veteran is entitled to a 
separate evaluation for the left and right upper extremities 
under criteria in effect since September 26, 2003.  Under 
Diagnostic Code 8516, for the ulnar nerve, mild incomplete 
paralysis warrants a 10 percent rating.  Moderate incomplete 
paralysis warrants a 30 percent rating for the major hand and 
a 20 percent rating for the minor hand.  Severe incomplete 
paralysis warrants a 40 percent rating for the major hand and 
a 30 percent rating for the minor hand.  Complete paralysis 
warrants a 60 percent rating for the major hand and a 50 
percent rating for the minor hand.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2009).  The regulations also provide 
that, when the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  

According to the October 2000 VA exam, the examiner noted a 
diagnosis of C6-C7 radiculopathy.  The record shows that the 
Veteran has consistently complained of radiating pain and 
numbness of both hands.  Additional VA treatment records show 
diagnoses of cervical radiculopathy.  See VA treatment 
reports dated in July 2007 and March 2008.  

Giving the Veteran the benefit of the doubt and based on the 
findings as outlined above, the Board finds that the evidence 
does show that the neurologic symptomatology of the hands is 
associated with the Veteran's cervical strain.  The Board 
also finds that such symptomatology is analogous to mild 
incomplete paralysis of the ulnar nerve.  As such, the Board 
finds that a separate 10 percent evaluation for neurological 
manifestations of the Veteran's hands related to the service-
connected chronic neck and shoulder pain secondary to 
cervical strain is in order.  The Board finds that these 10 
percent initial ratings should be effective from the 
effective date of the regulation, September 26, 2003.

However, the Board finds that the manifestations of 
neuropathy in the Veteran's bilateral upper extremities have 
been no more than slight throughout the appeal period.  
Because there is no evidence of moderate impairment, a rating 
in excess of 10 percent for the either upper extremity is not 
warranted.  Except for the diagnoses reported by the VA 
clinicians, no examiner has reported any other abnormal 
neurological clinical findings relative to chronic neck and 
shoulder pain secondary to cervical strain during the period 
on appeal.  Significantly, the 2005 VA examination reflects 
essentially normal neurological findings.  The 2009 VA 
examiner noted that the Veteran has carpal tunnel syndrome, 
but reported that there is no complete or partial paralysis, 
neuralgia, or neuritis of any nerve, and that no nerves are 
involved regarding her spine disability.  As such, the Board 
concludes that a 10 percent rating, and no higher, is 
warranted for radiculopathy of the left upper extremity and 
the right upper extremity under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

Regarding neurologic abnormalities of bowel or bladder 
impairment, the February 2009 VA examination report notes 
that the Veteran has urinary and fecal incontinence.  The 
Board acknowledges that the examiner answered no when asked 
whether the etiology of these symptoms is unrelated to the 
claimed disability.  However, it appears that this statement 
may have been in error given the unclear wording and 
inconsistent findings with the entirety of the spine 
examination report, indicating that all neurological signs 
were within normal limits and that there is no neurological 
condition and no nerves are involved.  Furthermore, to the 
extent that bowel or bladder impairment has been noted, this 
issue has been referred to the RO for appropriate action.  
See Introduction section.

The Veteran is assigned staged ratings for her service-
connected chronic neck and shoulder pain secondary to 
cervical strain for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular rating

In reaching the above determinations, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009) governing the requirements for an extraschedular 
evaluation.  However, to date, there exists no evidence that, 
due exclusively to the Veteran's service-connected chronic 
neck and shoulder pain secondary to cervical strain, she has 
experienced the marked interference with employment and/or 
frequent periods of hospitalization necessary to render 
impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service for consideration of an 
extraschedular rating.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that for the period prior to October 5, 
2000, the criteria for a rating in excess of 10 percent for 
chronic neck and shoulder pain secondary to cervical strain 
have not been met; from October 5, 2000, the criteria for a 
rating of 20 percent, but no higher, have been met; and the 
criteria for separate 10 percent ratings for radiculopathy of 
the left and right upper extremities have been met.  

In reaching the above conclusion, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 
2004.  The letter notified the veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Although the VCAA notice was provided to the Veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the Veteran.  As noted 
above, the Veteran was provided with content-complying notice 
in May 2004.  After the VCAA notice was provided, the Veteran 
had over one year to respond to the notice and submit 
additional evidence in support of her claims before the 
claims were readjudicated in July 2005.  The Board also 
points out that the Veteran has not alleged any prejudice.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal.

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Notice regarding Dingess 
was sent in September 2008 and the Veteran's claims were 
readjudicated in a supplemental statement of the case dated 
August 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In any event, regarding the claim for an initial 
increased rating, the Court has held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Further, regarding the claim for service connection, 
questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claim has been 
denied.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  
Thus, any error or deficiency in this regard is harmless, and 
not prejudicial.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records have been obtained.  VA treatment records 
dated from 1998 to 2008 have been obtained.  VA examinations 
were performed in July 1998, October 2000, January 2005, and 
February 2009 to determine the nature and severity of the 
disabilities.  The examiners reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
Veteran's disabilities, and recorded pertinent examination 
findings.  The VA examiners also provided conclusions with 
supportive rationale.  The Board finds that the report of 
each of these evaluations is adequate for rating purposes, as 
each address the applicable rating criteria related to the 
Veteran's disabilities and provides sufficient evidence for 
VA to make a decision on the claims on appeal.  The Board 
finds that the VA examination reports are probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is 
no identified relevant evidence that has not been accounted 
for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for right knee disability is denied.

Prior to October 5, 2000, a rating in excess of 10 percent 
for chronic neck and shoulder pain secondary to cervical 
strain is denied.

Effective October 5, 2000, a 20 percent disability rating, 
and no higher, for the Veteran's service-connected chronic 
neck and shoulder pain secondary to cervical strain is 
granted, subject to laws and regulations governing payment of 
VA monetary benefits.

Effective September 26, 2003, a separate 10 percent 
evaluation for mild incomplete paralysis of the ulnar nerve 
of the left upper extremity is granted, subject to the 
regulations governing the payment of VA monetary benefits.

Effective September 26, 2003, a separate 10 percent 
evaluation for mild incomplete paralysis of the ulnar nerve 
of the right upper extremity is granted, subject to the 
regulations governing the payment of VA monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


